Citation Nr: 1623048	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to December 1966 in the U.S.  Marine Corps.  His service included active duty in Vietnam.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims addressed in this decision were remanded by the Board in April 2015.

In January 2015 the Veteran testified during a Travel Board hearing before the undersigned at the RO.  A transcript of that hearing is of record.  The Veteran was not represented at the time of his 2015 hearing before the Board, and has not appointed a representative since that hearing.

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes that the Veteran's current skin disability is unrelated to skin disability treated in service.

2.  The preponderance of the medical evidence establishes that the Veteran's current heart and right knee disabilities were not manifested in service or within a presumptive period and are less than likely related to the Veteran's service. 

3.  The Veteran's bilateral hearing loss is currently manifested by Level I hearing in the right ear and by Level I hearing in the left ear, and that level of hearing loss is not compensable.

4.  The Veteran has been employed full time, despite some impairment of industrial capacity, during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability, a heart disability, or a knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2015).

3.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for the three disabilities addressed in this decision.  The Veteran seeks an initial compensable rating for bilateral hearing loss.  The Veteran further contends that his service-connected disabilities, taken together, result in occupational impairment of such severity that he is unable to maintain substantially gainful employment.

Claims for service connection 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998).  

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307(b)), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis and for organic diseases of the nervous system, and those presumptions have been considered in this decision.  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  Id.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Service connection is also authorized where a pre-existing disability is permanently increased (i.e., aggravated) during service.  38 C.F.R. § 3.306. In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

A Veteran is competent to testify as to a condition within his or her knowledge and personal observation, including to report a subjective symptom such as headache or pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin).  A lay person is not, however, competent to identify a specific medical diagnosis as the cause of an observed or reported symptom, except in such instances where the diagnosis may be made based on lay observation of a disease with "unique and readily identifiable features."  21 Vet. App. at 308; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.

Claim for service connection for skin disability

Service treatment records reflect that the Veteran was treated for an infection of the right foot in November 1965.  The treatment included PHisoHex soaks four times daily.  No skin infection or skin disability was noted or reported at the Veteran's 1966 separation examination.

The Veteran first sought service connection for a skin disability in a 1993 claim.  During VA medical examination conducted in March 1994, the Veteran reported flat feet and painful feet.  The examiner noted that the Veteran had early callosities on the head of the fifth metatarsal bilaterally and moderate to marked pes planus.  The examiner did not note any skin infection of the feet, and did not indicate that the Veteran reported or had a skin disability.  The claim was denied.  See Rating Decision prepared in June 1994.

In July 2007, the Veteran sought to reopen the claim for service connection for a skin disability.  The Veteran submitted evidence showing that a topical medication for treatment of a skin disability was prescribed beginning in 2008.  VA outpatient treatment records dated in 2008 and 2009 reflect that the Veteran continued to have excoriation between his toes and reflect that continued use of Lamisil was prescribed.  The Veteran reported "jock itch" in the groin and both feet in 2010 and 2011.  No specific history of the onset of itching at either location was noted.

In a statement apparently submitted in June 2010, the Veteran reported intermittent problems with "jungle rot" since his service.  The Veteran's hearing testimony also described a skin disability affecting the feet that was chronic, although intermittent, following service.  The claim was reopened in the Board's 2015 decision.  Following Remand, medical opinion as to the onset and etiology of a skin disability was sought.  On VA examination conducted in September 2015, the examiner assigned a diagnosis of dermatitis or eczema and a diagnosis of tinea cruris.  The examiner noted the Veteran's lay observation that the skin disabilities had an onset in about March 1965 and had remained constant since then.  The examiner noted the use of topical corticosteroids for 6 weeks or more in the past year.  The examiner stated that the Veteran did not require constant, or near constant, use of such medication.  The Veteran had some depigmentation of the skin in the groin bilaterally, and some scaly skin.  The examiner noted that the Veteran was self-medicating with topical hydrocortisone.  

The examiner who conducted examination of the Veteran's skin in September 2015 noted that there was no evidence of a skin condition at the time of the Veteran's 1966 service discharge, or at VA examinations conducted in the mid-1990s.  The examiner concluded that it was less than likely (less than 50 percent likelihood) that the Veteran had a current skin disability that had an onset in service, or was etiologically related to the Veteran's service.  The Board finds this opinion to be very probative on the issue of nexus. The examiner reviewed the entire record, examined the Veteran, considered his lay statements, and provided a thorough rationale for his conclusions. 

The Board acknowledges the Veteran's lay statements and testimony that a skin disability has been chronic, although intermittent, since service, and recognizes his belief that there is a relationship between his active service and his current disability. However, the Board finds that the 2015 medical opinion is more probative than the Veteran's statements and testimony.  Although the Veteran sought service connection for a skin disability in 1993, the Veteran reported pes planus, not a skin disability, during his 1994 VA examinations conducted in conjunction with that claim. Additionally, there is no evidence of treatment for a skin condition until 2008. The lack of treatment until 2008 is a factor that can be considered in weighing the probative value of the evidence.  

Again, the Board recognizes the Veteran's good service to our country, unfortunately, upon weighing the evidence of record, the most probative evidence of record, the 2015 medical opinion, is against the claim.  Given that the evidence preponderates against the claim, there is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for service connection for a skin disability is denied.

Claims for service connection for heart disability and knee disability

Service treatment records disclose no treatment of a cardiac or cardiovascular complaint or of a knee injury.  The only scar noted on the Veteran's December 1966 separation examination was a circular vaccination scar of the upper left arm (VSULA).  

The Veteran did not seek service connection for a knee disability in his 1993 claim for benefits.  The Veteran did report, during March 1994 VA examination, that he had high blood pressure.  At that time, he stated that he was discovered to have mild hypertension one year earlier, which would be in approximately 1993.  

In July 2007, the Veteran submitted claims for service connection for an enlarged heart and for a right knee injury with scar.  The May 2008 denial was issued on the basis that no heart enlargement and no right knee injury or scar of the right knee were shown in the service treatment records.  

The examiner who conducted the VA examination of the Veteran's heart and cardiovascular system in September 2015 assigned a diagnosis of cardiomegaly (enlarged heart).  The examiner noted that the Veteran reported onset of such symptoms as chest pain, tightness, shortness of breath, or syncope in 1965.  The examiner assigned a current diagnosis of congestive heart failure.  The examiner noted that the Veteran required treatment for an episode of acute congestive heart failure in July 2015.  

The examiner who evaluated the Veteran's right knee in September 2015 concluded that the Veteran had degenerative arthritis of the right knee.  The examiner found no scar on the Veteran's right knee.  

The examiner noted that no knee disability or heart disability was noted at the time of the Veteran's 1966 service discharge.  The examiner noted that no heart or skin disability was found at the time of VA examination in January 1995.  The examiner noted that there was no VA treatment for heart disease, and enlarged heart, or a knee disability until November 2008, when cardiomegaly was shown.  The examiner concluded that it was less than likely not that current cardiomegaly or knee disability were incurred in service.   The Board finds these opinions to be very probative on the issue of nexus. The examiner reviewed the entire record, examined the Veteran, considered his lay statements, and provided a thorough rationale for his conclusions. 

The Board acknowledges the Veteran's lay statements and testimony that he had tightening in his chest and other symptoms in service, and since service, and that he injured his knee when he fell on a sharpened stick that was part of a booby trap in service, and recognizes his belief that there is a relationship between his active service and his current disabilities. However, the Board finds that the 2015 medical opinion is more probative than the Veteran's statements and testimony.  No heart or knee problems were noted in 1995, and, there is no evidence of treatment for these disabilities until 2008. The lack of treatment until 2008 is a factor that can be considered in weighing the probative value of the evidence.  

Again, the Board recognizes the Veteran's valuable service to our country in the U.S. Marines during the Vietnam War; unfortunately, upon weighing the evidence of record, the most probative evidence of record, the 2015 medical opinions, are against the claims.  Given that the evidence preponderates against the claims, there is no reasonable doubt which may be resolved in the Veteran's favor.  The claims for service connection for a heart and skin disability are denied.


Claim for compensable initial evaluation 

Claim for compensable evaluation for hearing loss

Historically, the Veteran sought service connection for hearing loss in 2007, and service connection for hearing loss was granted, effective in 2007, by a rating decision prepared in May 2010.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Id.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for level of hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  

Alternatively, a numeric designation may be assigned under table VIa if the examiner certifies that use of the speech discrimination test is not appropriate.  No such certification is presented in this case.  Exceptional patterns of hearing impairment, such as when all pure tone thresholds at the specified frequencies are 55 dB or more, or when the pure tone thresholds is 30 dB or less at 100 Hz and 70 dB or more at 2000 Hz.  38 C.F.R. § 4.86.  No criterion for consideration of an alternative process or basis for assigning an evaluation for hearing loss is met in this case.

Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.   The Veteran was afforded VA examination of his hearing acuity during examinations in October 2009 and 2015.  The 2009 VA examination disclosed a puretone threshold average of 33 dB and 92 percent speech discrimination in the left ear and a puretone threshold average of 34 dB and 92 percent speech discrimination.  These results warrant a Level I numeric designation for each ear under Table VI.

On examination in September 2015, the findings for the Veteran's right ear (a puretone threshold average of 45 dB and 96 percent speech discrimination) result in assignment of a Level I numeric designation under 38 C.F.R. § 4.85, Table VI.  The findings from examination of the Veteran's left ear (a puretone threshold average of 46 dB and 96 percent speech discrimination) also result in assignment of a Level I numeric designation under 38 C.F.R. § 4.85, Table VI. 

The numeric designations for the right ear disability (Level I) and left ear disability (Level I) are combined, under Table VII, to determine the appropriate schedular evaluation.  The highest available schedular evaluation, when Level I hearing loss in one ear is combined with Level I hearing loss in the other ear, is a noncompensable rating.

The Board concludes that there is no regulation or Diagnostic Code which authorizes an initial compensable evaluation for the Veteran's hearing loss in this case.  As the evaluation assigned under DC 6100 is based on the mechanical application of the audiometric results to the computation tables under 38 C.F.R. § 4.85, there is no reasonable doubt which may be resolved in the Veteran's favor. 


	(CONTINUED ON NEXT PAGE)

Extraschedular consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is required for the Veteran's bilateral hearing loss.  Such referral is required if the applicable rating criteria fail to contemplate or encompass all social and occupational impairment resulting from a service-connected disability.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

In an exceptional case, where the schedular criteria are found to be inadequate to compensate industrial impairment, the RO or the Board may refer the claim for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b).  The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Board sympathizes with the Veteran's contention that he has difficulty hearing when there is background noise.  However, it appears to the Board that evaluation of speech discrimination, which is considered in assigning a schedular evaluation, addresses this complaint.  The Veteran has hearing aids, and there is no notation that he has consulted with his health care providers about adjustments for background noise.  The Board concludes that this symptomatology is not of such severity as to warrant referral for extraschedular consideration.  

The criteria for referral for an assignment of an extraschedular rating of the disability are not met.  38 C.F.R. § 3.321(b)(1).  This does not suggest there is not a problem, simply that the problem the Veteran has cited does not provide a basis for a compensable evaluation at this time.
 
Claim for TDIU

The Veteran has been granted service connection for PTSD, evaluated as 70 percent disabling, for bilateral tinnitus, evaluated as 10 percent disabling, and for hearing loss, evaluated as noncompensable.  A 70 percent schedular rating was effective in 2007.  

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

VA may consider entitlement to TDIU on a schedular basis if, where there is one service-connected disability, such disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated as 40 percent disabling, with sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).  The Veteran's total rating for disability compensation purposes is 70 percent.  Thus, he meets the criteria for consideration of entitlement to TDIU on a schedular basis.

The evidence reflects that the Veteran worked as a police officer following his return from Vietnam.  At VA examinations conducted in 1994, the Veteran provided a history of having worked for the Indianapolis Police Department for more than 25 years, when he retired based on length of service.  At the time of the VA examination, the Veteran was working as a VA security officer.  After about a year in that job, he went to work for the U.S. Postal Service, where he worked up to a management position, but left after six years because of the "stress."  The Veteran then obtained employment as a security specialist at the Federal Aviation Administration (FAA) beginning in 2003.  In the employment history reported in the claim for TDIU, the Veteran indicated that he remained employed at the FAA.  However, during VA treatment in July 2009, the Veteran mentioned that he was starting a "new job."  In January 2010, the Veteran described his job as an investigator in a security unit.  In his application for TDIU, he reported that he last worked full-time in 2010.  

During VA treatment in August 2011, the Veteran reported "stress" and difficulty with supervisors at FAA.  He reported being placed on a five-day suspension by his supervisor.  The Veteran later reported that others had difficulty working with this supervisor.  VA clinical records dated in 2013 reflect that the Veteran continued to describe difficulty getting along with a supervisor, but reflect that the Veteran, who was 65 years old, remained employed.  At a September 2015 VA examination, the Veteran reported that he continued to work as an investigator at the FAA.  He felt that he was being "pushed out" because of his age, but he had earned a commendation and a cash bonus the prior year.   

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran himself has indicated that he remains employed.  The Veteran, who is now more than 66 years old, has retired from police work after 25 years of service, and has subsequently worked for VA, at the Postal Service, and at the FAA, for a combined total of more than 20 years since his 1991 retirement from police work.  Most significantly, the most recent clinical record reflects that the Veteran remained employed, full-time, at an annual salary of more than $75,000 year.  

The medical evidence establishes that the Veteran's service-connected disabilities result in some industrial employment, as would be expected with a 70 percent evaluation.  However, the facts establish that service-connected disabilities do not preclude from the Veteran from working, since he continues to work fulltime at employment which is in excess of the standard for substantially gainful employment.  

Because the Veteran in fact remains gainfully employed, VA is not authorized to award a benefit which is specifically intended to compensate for unemployability.  The Veteran is employed, and therefore does not meet the basic eligibility requirement for a benefit intended for Veteran's who are unemployable as a result of their service-connected disabilities.  The claim for TDIU must be denied.  

Duties to notify and assist the Veteran 

VA's duty to notify, as to the claims for service connection, was satisfied by an October 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The criteria for establishing TDIU were addressed by a letter issued in March 2013.  The claim for a compensable initial evaluation for bilateral hearing loss followed a grant of service connection for hearing loss during the pendency of this appeal, so no further notice as to that substantiated claim is required.

Service treatment records have been obtained.  Lengthy VA treatment records have been obtained.  The Veteran has not authorized release of any records connected with his employment as a policeman, postal carrier or supervisor, or his current employment, or any private care rendered during those periods.  The Veteran himself has stated that he did not obtain medical treatment of a claimed disability prior to the evidence of record.  The Veteran has submitted newspaper articles relevant to his work as a police officer.  All identified records have been sought.  

As to the Veteran's 2015 hearing before the Board, personal hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. 3.103(c)(2) requires a decision review officer (DRO) or Board hearing chairman who conduct a hearing to fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned elicited testimony necessary to determine service connection, entitlement to a compensable rating for hearing loss, or TDIU.  In addition, the hearing chairman sought to assist the Veteran, who was then unrepresented, to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran demonstrated that he understood the criteria for entitlement to the benefits sought.  The duty to assist the Veteran at his hearing has been met. 

The Board's 2014 Remand directed that the Veteran be afforded VA examinations and that medical opinion be obtained.  VA examination pertinent to each disability addressed in the Remand, and medical opinion pertinent to the etiology or severity of each disability was obtained.  The Veteran provided a clear description of his employment status.  There has been substantial compliance with the actions directed in the Board's prior Remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  


ORDER

The appeal for service connection for a skin disability is denied.

The appeal for service connection for a cardiac disability is denied.

The appeal for service connection for knee disability is denied.

The appeal for a compensable initial evaluation for hearing loss disability is denied.

The appeal for TDIU is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


